DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13, 14, and 16- 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipate by Porter (U.S. 6,725,615). 
In re Claim 1, 14, and 20, Porter teaches a firestop collar with a modular frame comprising a plurality of frame parts (52,54,61) and a block of intumescent material (28) disposed in the frame wherein the frame is of modular construction.  The plurality of frame parts of the modular frame all have corners and are removably coupled to one another, the removable coupling to allow the plurality of frame parts to detach and reattach to one another.  The block is shown as a ring with an opening that receives pipe (50) as it passes through the modular frame. (Column 1, Lines 9-11,28-31(Figures 8-10)  
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e block (28), does not depend on its In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
In re Claim 2, Figure 8-10 of Porter teaches the removable connector is a plug-type connector (retaining pin (58) in recess (60)).
In re Claim 3, Porter teaches that each of the frame parts (52,54,61) with a front part with seams (25) that is made in one piece with the frame part engages/contacts the block (28) on its side facing away from the wall or ceiling when installed.  (Figures 8-10)
In re Claim 4-7, Porter teaches a plurality of front parts (56,70) with straight surfaces that are constructed separately from the frame parts (52,54,61) and are joined to the frame parts by means of a plug-type connector (retaining pin (58) in recess (60)).  The front parts (70) are joined to two frame parts (52,54,61) and extend along a side rim/surface of the frame. (Figures 2-16)
In re Claim 8, Porter teaches that the frame/casing (20) is a continuous strip that is cut at a desired length.  (Column 2, lines 45-49)  The ends of the strips are joined into a frame by brackets with pins (58,76) that fit into slots (34,60).  (Column 6, Lines 51-54; Figures 2-16)
In re Claim 9, Porter teaches the frame consists of sheet metal.  (Column 1, Lines 53-58)
In re Claim 10, Porter teaches the frame is equipped with a plurality of fastening brackets (36,56,70).  (Figures 2-16)
In re Claim 11, the orientation of the pipes, frames, and blocks shown in Figures 8-10 of Porter teach that a height of lower frame part (54) is smaller/ (is positioned 
In re Claim 13, Porter teaches that the block/intumescent material has a non-woven fibrous backing material which can be considered a reinforcing inner lining.  (Column 9, Lines 35-40)
In re Claim 16 and 17, Figures 8- 10 of Porter teaches two intumescent material block parts (28) within stacked frame parts (52,54).
In re Claim 18, Porter shows intumescent block (28) is assembled/connected with frame parts (20,52,54,61) to form the firestop collar.  Therefore the intumescent block is built-in together with the modular frame.  (Figures 2-16)
In re Claims 19, Porter teaches a plurality of front parts (56,62,70), wherein each of the plurality of front parts is removably coupled to adjacent frame parts (52,54,61) of the plurality of frame parts, and wherein each of the plurality of front parts applies a force via with pins (58,76) that fit into slots (34,60) to hold together the adjacent frame parts.  (Figures 8-10)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Porter (U.S. 6,725,615).
In re Claim 15, Porter has been previously discussed but does not specifically teach the intumescent block is a foam material.  It would have been obvious to one having ordinary skill in the art to use a foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Foam materials are light weight and can be formed into a required shape.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Porter (U.S. 6,725,615) in view of FOERG (U.S. 20140077043)
In re Claim 12, Porter has been previously discussed but does not specifically teach an intumescent inner lining is disposed between the frame and the block.  FOERG teaches a firestop collar where an intumescent block (12) is disposed in a frame (16).  The blocks (12) are glued to an intumescent support layer (30) resulting in the intumescent lining between the frame and the block.  (Paragraph 34; Figures 1-11)It would be obvious to one of ordinary skill in the art to modify Porter with the teaching of FOERG.  The support layer would provide additional support and backing to the block and additional intumescent material to further seal the opening that passes through the wall or ceiling.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. The applicant argues that Porter does not teach multiple frame parts that are removably coupled.  The examiner respectfully disagrees.  Frame parts (52,54,61) are coupled together to form the modular frame as can be seen in Figures 8-10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633